TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00422-CR


Wendell Deloney, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. D-1-DC-08-202445, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

Following a bench trial, appellant Wendell Deloney was adjudged guilty of the
unauthorized use of a motor vehicle.  See Tex. Penal Code Ann. § 31.07 (West 2003).  The court
assessed punishment, enhanced by two previous felony convictions, at six years' imprisonment.
Appellant was arrested after he was seen driving a pickup truck that had been reported
stolen three weeks earlier.  The testimony reflects that the owner of the truck had allowed appellant
to borrow it for short errands in the past, but on this occasion appellant had taken the truck without
permission.  In his own testimony, appellant admitted taking the truck.  He said that he had intended
to use the truck for only a few days and then return it.  He added, "I knew it was wrong."
Appellant's court-appointed attorney has filed a motion to withdraw supported by a
brief concluding that the appeal is frivolous and without merit.  The brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S.
75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 
(Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Appellant received a copy of counsel's
brief and was advised of his right to examine the appellate record and to file a pro se brief.  No pro
se brief has been filed.
We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal.  Counsel's
motion to withdraw is granted.
The judgment of conviction erroneously states that appellant pleaded guilty.  The
judgment is modified to state that appellant's plea was not guilty.  As modified, the judgment of
conviction is affirmed.
 

				__________________________________________
				J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Henson
Modified and, as Modified, Affirmed
Filed:   March 18, 2009
Do Not Publish